WEBB, Justice.
The defendant argues to this Court that there was insufficient evidence of premeditation and deliberation to submit to the jury. He says this is so because there is no evidence the defendant intended to kill the victim. For this reason, says the defendant, the only theory upon which the murder conviction can stand is felony murder, which means the conviction of burglary must be arrested. See State v. Small, 293 N.C. 646, 239 S.E.2d 429 (1977). The question brought forward by the defendant in this appeal is whether there is substantial evidence that the defendant intended to kill Jonas Buxton.
It would seem that evidence that the defendant entered the yard of Mr. Buxton, placed a bucket under a window of Mr. Buxton’s house, stood on the bucket, aimed a .22 rifle through the window at Mr. Buxton, and fired the rifle at Mr. Buxton, killing him, should be substantial evidence from which the jury could find beyond a reasonable doubt that the defendant intended to kill Mr. Buxton and that he did so with premeditation and deliberation. State v. Jackson, 317 N.C. 1, 343 S.E.2d 814 (1986). The defendant, however, says this is not so. He says that the State’s evidence, which is uncontradicted, shows the defendant did not intend to kill Mr. Buxton. He bases this argument primarily on the statements made by defendant to Crocker before the shooting that they might have to shoot Mr. Buxton in the shoulder to keep him “under control.” The defendant says this shows the defendant did not intend to kill Mr. Buxton and the State is bound by this uncontradicted exculpatory statement. When the State introduces exculpatory *43statements of a defendant which are not contradicted or shown to be false by any other facts or circumstances, the State is bound by these statements. State v. Carter, 254 N.C. 475, 119 S.E.2d 461 (1961). The introduction by the State of exculpatory statements by the defendant, however, does not prevent the State from introducing evidence which shows facts concerning the crime to be different from the incident as described by the exculpatory statements. State v. Rook, 304 N.C. 201, 283 S.E.2d 732 (1981).
In this case the State has introduced evidence which shows the facts to be different from those described in the exculpatory statement of the defendant. The statement was made approximately one week before the commission of the crime. In the light most favorable to the defendant it might be interpreted to say that they might have to wound the victim but not kill him. The way the crime was committed contradicted this statement. The defendant did not shoot the victim so as to wound him. He aimed the gun at the victim at short range and shot him in the head. This showed an intent to kill. The defendant’s conduct after the shooting also showed an intent to kill. He did not try to aid the victim but covered Mr. Buxton with clothes and other objects so that he could not be seen and left him to die. This also showed an intent to kill. State v. Jackson, 317 N.C. 1, 343 S.E.2d 814. We hold there was sufficient evidence for the jury to find the defendant intentionally killed Mr. Buxton with premeditation and deliberation.
No error.